DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/22 has been entered.
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 15, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[…]
transmit[ting] a training content […] for display […];
[…] acquir[ing] a brain signal data of a user in response to the displayed training content […]; and
[…] determin[ing] user intention based on the acquired brain signal data and a preset intention data, the preset intention data being accumulated based on [an algorithm] and including…personal data of the user performing brain training,
[…] determin[ing] the preset intention data matched with the brain signal data as the user intention, control[lin] an operation of the training […] based on the determined user intention, control[ling] a playback of the training content to correspond to the operation of the training […], recognize the user intention…model, maintain an operation mode…or transition to a different operation mode…based on a recognition success of the user intention, and provid[ing] feedback for inducing brain activation to the user.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., employing machine learning, embodying Applicant’s abstract idea in various software modules, a training apparatus with a display, an input unit configured to acquire a brain signal, executing a process in “real-time”, an output unit, signal processing and transformation, and/or employing machine learning, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., employing machine learning, embodying Applicant’s abstract idea in various software modules, a training apparatus with a display, an input unit configured to acquire a brain signal, executing a process in “real-time”, an output unit, signal processing and transformation, and/or employing machine learning,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 and 2 in Applicant’s specification and text regarding same.  See, e.g., p76 in Applicant’s (published) specification regarding employing machine learning.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140277582 A1 by Leuthardt et al (“Leuthardt””), in view of PGPUB US 20180116543 A1 by Miller et al (“Miller”).
In regard to Claims 1 and 15, Leuthardt teaches brain training simulator comprising:
a communication unit configured to transmit a training content to a training
apparatus for display in the training apparatus;
	(see, e.g., F2, 260 in regard to “communication unit”; see, e.g., F2, F206 in regard to “display”; see, e.g., p102 regarding “training content”; see also, e.g., F8C, 841);
an input unit configured to acquire a brain signal of a user…using a non-evasive brain activation measurement method…electrocorticogram; and
(see, e.g., F2, 212 in regard to “input unit”; see, e g., F8C, 842; see, e.g., p25 regarding EEG);

a control unit configured to determine user intention based on the acquired brain
signal data and a preset intention data, the present data […] including at least one of…accumulated personal data of the user performing brain training;
	(see, e.g., F220 in regard to “control unit”; see, e.g., p100 regarding “personal data”);
wherein the control unit is configured to determine the preset intention data matched with the brain signal data as the user intention, control an operation of the training apparatus based on the determined user intention, control a playback of the training content to correspond to the operation of the training apparatus, […] and provide feedback for inducing brain activation to the user.
(see, e.g., F8C, 846 and p100 in regard to “determines a preset intention data”; see, e.g., F8C, 850 in regard to “controls an operation”; see, e.g., F8C, 848 in regard to “controls a playback”; and see, e.g., F8C, 852 in regard to “provides feedback”).

Furthermore, while Leuthardt teaches a cued mode where “visual prompts are provided to direct the device…through a series of actions”, wherein as part of each action the user’s intent is recognized or not recognized based on whether or not the user’s brain signals are identified (F8C, 842 and 844), it may not specifically teach in that embodiment that each prompt is continued to be provided if/until the user’s intentions are recognized, the user completes a certain action and then another prompt is provided, however, Leuthardt teaches in a possibly different embodiment generating successive prompts which are then maintained/changed “based on…current progress by the user” (p48);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically, it would have been obvious to have combined the teachings of Leuthardt and maintained a training prompt if/until the user’s intentions were recognized and an action was performed and then providing a successive prompt, in order to make training more effective.

Furthermore, to the extent that Leuthardt may fail to specifically teach accumulating the personal data based on a machine learning method, however, in an analogous reference Miller teaches this feature (see, e.g., p18);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically, it would have been obvious to have employed the ML methods as taught by Miller as part of the system otherwise taught by Leuthardt, so as to better identify the user’s intentions.

In regard to Claim 2, Leuthardt teaches these limitations.  See, e.g., p107 in regard to determining a new baseline physiology (“training state”) to then employ in subsequent training.
In regard to Claims 3-4, while Leuthardt teaches a system capable of being employed by a variety of users as well as teaches storing various data in regard to a user (see, e.g., p61) it may fail to teach the other claimed limitations, however, Miller teaches these features (see, e.g., p6 and 18);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically, it would have been obvious to have employed a database of subjects in order to diagnose a brain disorder such as stroke so as to increase the diagnostic reliability by employing a large dataset.

In regard to Claims 5-8, Leuthardt teaches these features.  See, e.g., F9A, 908 and p119 regarding same.
In regard to Claim 9, Leuthardt teaches these features.  See, e.g., p106.
In regard to Claim 11, Leuthardt teaches these features.  See, e.g., p103.
In regard to Claim 12, Leuthardt teaches these features.  See, e.g., p120 in regard to employing a series of prompts.  Note that “intention recognition state transition diagram” is not specifically defined in Applicant’s specification nor is it a term of art and, therefore, any computer control that cycles between various pre-determined states is within the BRI of the limitation.
In regard to Claim 13, Leuthardt teaches these features.  See, e.g., F9A, 908.  Furthermore, to the extent that the visual feature taught by Leuthardt may fail to have the appearance of the claimed “avatar” such an appearance is non-functional printed matter and does not distinguish over the cited prior art to the extent that the “avatar” has no functional relationship to the claimed computer display other than to merely appear upon it.  See MPEP 2111.05.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt, in view of Miller, in view of admitted prior art.
In regard to Claim 10, Miller teaches employing machine learning (see, e.g., p18);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed machine learning to identify intention so as to increase the diagnostic reliability by employing a large dataset.

Furthermore, to the extent that the cited prior art may fail to specifically teach the claimed pre-processing methods, however, the Examiner takes OFFICIAL NOTICE that such method were old and well-known at the time of Applicant’s invention.  Such functionality allows for more reliable signal processing.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed methods within the invention of the cited prior art so as to provide more reliable signal processing.
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt, in view of Miller, further in view of PGPUB US 20150080753 A1 by Miyazaki et al (“Miyazaki”).
In regard to Claim 14, while Miyazaki teaches the claimed feature (see, e.g., p99);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed NIRS in order to measure changes in cerebral blood flow in order to better characterize the subject’s brain function over time.


Response to Arguments
	Applicant argues on pages 8-9 of its Remarks in regard to the rejections made under 35 USC 101 of its Remarks that it has claimed a “practical application”, however, Applicant cites no legal authority in support of its argument and there is, thereby, no way to respond to Applicant’s argument.  “Practical application” is not one of the prongs of the two-part Mayo test but instead a burden placed by the Office on examiners when making 101 rejections and is not, in and of itself, an argument for why claimed subject matter is patent eligible.  Also, Applicant’s argument that it has claimed a “practical application of adaptively maintaining or changing an operation mode of a training content” (emphasis original) sounds in utility and not in subject matter eligibility, however, these are two separate burdens under 101.  See MPEP 2104(III) and (IV).

Applicant argues on pages 8-9 of its Remarks in regard to the rejections made under 35 USC 101 of its Remarks:

    PNG
    media_image1.png
    505
    737
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive to the extent that any improvement resulting from the user’s invention is in regard to the functioning of the human subject doing the training and not in regard to any of the technologies that Applicant claims in addition to its abstract idea, and is thereby not a technological improvement and patent eligible under the two-part Mayo test.  See, e.g., the CAFC’s opinion in Ultramercial in this regard.  In other words, Applicant’s claimed invention does not result in its claimed “control unit” operating faster, using less power, and/or being able to be manufactured less expensively but, at best, may result in the human subject improving his/her walking ability.  Training human subjects to better perform, however, is not necessarily patent eligible subject matter even when it requires a computer.  See, e.g., the CAFC’s opinion in In re Noble Systems Corporation in this regard.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715